                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    January 30, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

PRESTON HOLLOW CAPITAL, LLC, §
                             §
          Plaintiff.         §
                             §
VS.                          §                     CIVIL ACTION NO. 3:19–CV–00185
                             §
MARK C. BOULDIN, ET AL.,     §
                             §
          Defendants.        §

                                          ORDER

       It is well-settled that federal courts have an ever-present obligation to satisfy

themselves of their subject matter jurisdiction and to decide the issue sua sponte, if

necessary. See Kontrick v. Ryan, 540 U.S. 443, 455 (2004) (A “challenge to a federal

court’s subject-matter jurisdiction may be made at any stage of the proceedings, and the

court should raise the question sua sponte.”); Soaring Wind Energy, L.L.C. v. Catic USA

Inc., No. 18-11192, 2020 WL 63296, at *3 (5th Cir. Jan. 7, 2020) (“Courts, including this

Court, have an independent obligation to determine whether subject-matter jurisdiction

exists.”) (quotation marks, brackets, and citation omitted); Morris v. Wells Fargo Bank,

677 F. App’x 955, 957 (5th Cir. 2017) (“The objection that a federal court lacks subject-

matter jurisdiction may be raised by a party, or by a court on its own initiative, at any stage

in the litigation, even after trial and the entry of judgment.”) (quotation marks and citation

omitted). If a district court determines at any stage of a civil action that it lacks subject

matter jurisdiction, it must dismiss the case. See Arbaugh v. Y&H Corp., 546 U.S. 500,

514 (2006) (“[W]hen a federal court concludes that it lacks subject-matter jurisdiction, the
court must dismiss the complaint in its entirety.”); FED. R. CIV. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”).

       With these general principles in mind, I sua sponte raised the issue of whether this

Court has diversity jurisdiction over the claims brought by Preston Hollow Capital, LLC

(“Preston Hollow”). I did so because I noticed that several of the parties in this case are

limited liability companies, and I am well-aware that the process for unraveling the

citizenship status of a limited liability company is somewhat unique and complex. The

citizenship of limited liability entities is determined by the citizenship of their members.

See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). When

members of a limited liability entity are themselves entities or associations, citizenship

must be traced through however many layers of members there are until arriving at the

entity that is not a limited liability entity and identifying its citizenship status. See Mullins

v. TestAmerica, Inc., 564 F.3d 386, 397–98 (5th Cir. 2009).

       On January 8, 2020, I entered an order requiring Preston Hollow, as the plaintiff in

this action, “to file a letter explaining the citizenship of all parties within seven days.” Dkt.

78 at 1. Preston Hollow submitted a letter on January 15, 2020. In that letter, Preston

Hollow informed me that it believes that Defendant Senior Care Living VI, LLC (“Senior

Care”) has three members: Senior Care Ownership 3, Inc. (“Senior Care Ownership 3”),

which is a corporation organized under the laws of Florida with its principal place of

business in Florida; and two limited liability companies. Preston Hollow represented to

me that it is unable to determine the membership of those two limited liability companies.

                                               2
In its January 15, 2020 letter, Preston Hollow also indicated that it has 66 members, seven

of whom are individuals, 28 are partnerships or limited partnerships, 16 are limited liability

companies, nine are trusts, three are employee retirement or pension benefit plans, and

three are other business organizations. Preston Hollow said that its members prefer not to

disclose details of their involvement in Preston Hollow. Importantly, Preston Hollow

argued that the citizenship status of its members is not relevant because Preston Hollow is

not a real party in interest in this case. Instead, Preston Hollow asserted that it is suing

exclusively as an agent of Branch Banking and Trust Company (“BB&T”), the real party

in interest. At my request, the parties have submitted several letter briefs addressing the

outstanding jurisdictional issues.    I have carefully reviewed those submissions and

conducted my own legal research on the disputed jurisdictional issues.

                                     BACKGROUND

       To begin my analysis, I need to provide some basic background about this lawsuit.

Preston Hollow, an independent municipal finance company, filed this case back in June

2019, seeking to recover millions of dollars from Mark Bouldin (“Bouldin”) under a

guaranty agreement. Bouldin, a Florida resident, is the President of Senior Care Ownership

3, one of the entities with an ownership interest in Senior Care. The lawsuit alleges that

Senior Care borrowed roughly $44 million raised through the sale of tax-exempt bonds to

construct senior living facilities. Preston Hollow invested more than $21 million in the

financing. Bouldin guaranteed the bond and loan obligations of Senior Care. BB&T was

the original indenture trustee with respect to the bonds and the loans relating to the

financing. Because BB&T was formed under North Carolina law and has its principal

                                              3
place of business in North Carolina, BB&T is a citizen of North Carolina for purposes of

the diversity jurisdiction analysis.

       Because of its large investment, Preston Hollow wanted to make sure that it was “in

a position to be able to make decisions and exercise control if things [went] wrong.” Dkt.

66 at 75. To accomplish this objective, Preston Hollow negotiated a provision in the Master

Trust Indenture, Deed of Trust and Security Agreement (“MTI”) allowing Preston Hollow,

as a “Noteholder Representative,” to act anytime, in its sole discretion, in lieu of the trustee

to enforce remedies on behalf of all the bondholders.1

       When Preston Hollow originally filed this lawsuit, Bouldin was the sole defendant.

Preston Hollow contends that diversity jurisdiction is determined at the time a case is filed,

and complete diversity exists here because BB&T is a citizen of North Carolina and

Bouldin is a citizen of Florida. Although jurisdiction is generally determined at the time

the suit is filed, the “addition of a nondiverse party will defeat jurisdiction.” Hensgens v.


1
 The lawsuit alleges that Preston Hollow “is permitted to bring the claims in this suit on behalf
of all note holders in the financing pursuant to Section 7.20 of the [MTI].” Dkt. 49 at 4. Section
7.20 provides as follows:
       Actions Taken by Noteholder Representative in Lieu of the Master Trustee.
       Notwithstanding anything in this Indenture to the contrary, if an Event of Default
       shall have occurred and be continuing, the Noteholder Representative, in its sole
       discretion as evidenced by written notice delivered to the Master Trustee, may (but
       shall not be required to), (i) in lieu of the Master Trustee, exercise such one or more
       of the rights and powers conferred on the Master Trustee by this Article VII or
       under any Supplement; and (ii) in lieu of the Master Trustee, exercise such rights
       and powers granted to Issuer under the Indenture, and such rights of the Holders
       under this Article VII, either by a suit or suits in equity or in law for the enforcement
       of any appropriate equitable or legal remedy the Noteholder Representative shall
       deem most expedient in the interests of the Holders.
Dkt. 53-10 at 81–82.


                                                  4
Deere & Co., 833 F.2d 1179, 1181 (5th Cir. 1987). It is, therefore, imperative to be aware

of what has transpired since this lawsuit was originally filed. In August 2019, Preston

Hollow added Senior Care as a defendant, suing Senior Care for the unpaid loan Bouldin

had guaranteed. The live pleading is the Third Amended Complaint, filed on October 15,

2019. In that document, Preston Hollow contends that “Senior Care is liable to [Preston

Hollow] for the unpaid amount of all of the” indebtedness, Dkt. 49 at 15, and “Bouldin is

liable to [Preston Hollow], individually and on behalf of the noteholders, for the full unpaid

indebtedness owed by Senior Care.” Id. at 16.

       Over the past few months, I have become quite familiar with this case. In addition

to spending hours reviewing well-written and voluminous submissions, I held multiple oral

hearings addressing motions to dismiss and requests to add parties and pursue

counterclaims. I also conducted two lengthy evidentiary hearings—one hearing in October

2019 focused on whether it would be appropriate to appoint a receiver; the other hearing

in January 2020 sought my permission to sell the senior care living facility operated by the

court-appointed receiver.

                               THE LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction, and absent jurisdiction conferred

by statute, lack the power to adjudicate claims.” Stockman v. Fed. Election Comm’n, 138

F.3d 144, 151 (5th Cir. 1998). The federal diversity statute provides that the district courts

have original jurisdiction over all civil actions where the matter in controversy exceeds

$75,000 and is between citizens of a state and citizens or subjects of a foreign state. See

28 U.S.C. § 1332(a)(2). The diversity statute requires “complete diversity” of citizenship,

                                              5
meaning that a district court cannot exercise diversity jurisdiction if one of the plaintiffs

shares the same state citizenship as any one of the defendants. See Whalen v. Carter, 954

F.2d 1087, 1094 (5th Cir. 1992).

       In evaluating citizenship for purposes of determining whether complete diversity

exists, I must consider only the citizenship of real and substantial parties to the litigation

and not take into account nominal or formal parties that have no real interest in the

litigation. See Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 461 (1980) (“[T]he ‘citizens’ upon

whose diversity a plaintiff grounds jurisdiction must be real and substantial parties to the

controversy.”); Bynane v. Bank of N.Y. Mellon for CWMBS, Inc. Asset-Back Certificates

Series 2006-24, 866 F.3d 351, 356 (5th Cir. 2017) (quoting Navarro, 446 U.S. at 461) (“In

determining diversity jurisdiction, ‘a federal court must disregard nominal or formal parties

and rest jurisdiction only upon the citizenship of real parties to the controversy.’”); Corfield

v. Dall. Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003) (A “federal court must disregard

nominal or formal parties and rest jurisdiction only upon the citizenship of real parties to

the controversy.”); Wolff v. Wolff, 768 F.2d 642, 645 (5th Cir. 1985) (“In determining

diversity jurisdiction, the citizenship of the real parties in interest is determinative, and the

citizenship of nominal or formal parties who have no real interest in the dispute before the

court may be disregarded, even though they may be required by law or court order to join

in the lawsuit.”).

                                         ANALYSIS

       The ultimate question I must answer is whether Preston Hollow has a real and

substantial interest in this litigation. If Preston Hollow has a real and substantial interest

                                               6
in this litigation, I must discover the citizenship of each of its members to determine if

complete diversity exists. If, on the other hand, Preston Hollow is, as it alleges, merely

bringing this lawsuit in a representative capacity, on behalf of BB&T, then Preston

Hollow’s citizenship is completely irrelevant to the jurisdictional analysis.

       To cut to the chase, I do not accept Preston Hollow’s claim that it is merely bringing

this lawsuit in a representative capacity on behalf of BB&T. Tellingly, Preston Hollow is

unable to point to any document that gives it the authority to bring a claim on behalf of

BB&T, the trustee. My careful review of the financing documents has uncovered no such

provision permitting Preston Hollow to act as an agent or representative of BB&T. Instead,

Section 7.20 of the MTI expressly provides that Preston Hollow has the right to bring a

claim “in lieu of” the trustee. Dkt. 53-10 at 81–82. Black’s Law Dictionary defines “in

lieu of” to mean “[i]nstead of or in place of,” after which appears the following example:

“the creditor took a note in lieu of cash.” In Lieu Of, BLACK’S LAW DICTIONARY (11th ed.

2019). Given this common usage of the term “in lieu of,” it is clear that Preston Hollow

has the right to bring an affirmative claim for relief instead of the trustee, not on behalf of

the trustee. This is a significant distinction, which ultimately means that Preston Hollow

is acting as a representative of the bondholders, not as an agent for the trustee.

       Preston Hollow maintains in the Third Amended Complaint that it is suing on behalf

of all the bondholders, and there is no question that the MTI gives Preston Hollow legal

standing to bring the underlying claims on behalf of the other bondholders. But that does

not mean that I should blissfully ignore the citizenship of Preston Hollow when

determining whether diversity jurisdiction exists.

                                              7
       I fully agree with the Defendants that the Second Circuit’s opinion Oscar Gruss &

Son, Inc. v. Hollander, 337 F.3d 186 (2d Cir. 2003) is instructive. In that case, the corporate

plaintiff, Oscar Gruss & Son, Inc. (“OGSI”), filed suit on behalf of six OGSI employees.

See id. at 191. OGSI owned 11.53 percent of the warrants that were the subject of the

lawsuit while the six OGSI employees owned the remaining 88.47% of the warrants. See

id. at 190. The employees had given OGSI the authority to commence the litigation and

make all decisions relating to the lawsuit. See id. at 191. In evaluating subject matter

jurisdiction, the court addressed whether it should consider the citizenship of all the

financially-interested parties or just OGSI as a representative of the others. See id. at 194–

95. The Second Circuit held that although OGSI brought the lawsuit in a representative

capacity, it possessed a valid stake in the litigation sufficient to be considered a “real and

substantial” party for purposes of diversity jurisdiction. See id. at 194. As a result, OGSI’s

citizenship, not the citizenship of the six OGSI employees, determined whether diversity

of citizenship existed. See id. “[A] crucial distinction must be made between a plaintiff

who sues solely in his capacity as an agent, on the one hand, and, on the other, a plaintiff

who sues not only as an agent, but also as an individual who has his own stake in the

litigation.” Id. Where a party “suffer[s] a pecuniary loss and is entitled to a portion of the

damages award . . . [it] is not ‘a mere conduit’ but possesses a valid stake in the litigation

sufficient to be considered a ‘real and substantial’ party for diversity purposes.” Id.

(quoting Airlines Reporting Corp. v. S & N Travel, Inc., 58 F.3d 857, 862 (2d Cir. 1995)).

       Although Preston Hollow is unquestionably acting as a representative for all of the

bondholders pursuant to the terms of the bond documents, it also maintains a significant

                                              8
stake in this litigation. “Preston Hollow is the majority holder of the senior tax-exempt

bonds,” having invested $21 million into this transaction. Dkt. 99 at 45. Needless to say,

the size of that investment is not trivial, especially since it represents roughly 80 percent

of the tax-exempt bonds purchased in the transaction underlying this lawsuit. See Dkt. 66

at 70. Far from acting solely in a representative capacity, Preston Hollow has a pecuniary

interest in this litigation and fully expects to receive a significant portion of any damage

award obtained in this case.

       Preston Hollow relies on U.S. Bank N.A. v. Nesbitt Bellevue Property LLC, 859 F.

Supp. 2d 602 (S.D.N.Y. 2012) to support its assertion that it is not a real party in interest

for diversity purposes. That case is inapposite. In Nesbitt, the district court held that the

citizenship of a special servicer acting merely as an agent representing the interests of

others, without any pecuniary stake in the case, should not be considered for diversity

purposes. See id. at 609. Preston Hollow’s position is notably different from the special

servicer in Nesbitt since Preston Hollow has a huge financial stake in the litigation apart

from its duties as the bondholders’ representative. Accordingly, I find that Preston Hollow

is a real and substantial party to the controversy pending before me.

       Although Preston Hollow contends that its citizenship is irrelevant for diversity

purposes since it is purportedly acting as an agent of BB&T, the trustee, Preston Hollow is

forced to admit that the original complaint did not indicate that Preston Hollow was filing

suit on BB&T’s behalf or under its authority. I would also note that the Third Amended

Complaint, the live pleading before me, also does not indicate that Preston Hollow was

filing suit on BB&T’s behalf or under its authority. Preston Hollow argues that this

                                             9
oversight is irrelevant because Federal Rule of Civil Procedure 17 provides that “[t]he court

may not dismiss an action for failure to prosecute in the name of the real party in interest

until, after an objection, a reasonable time has been allowed for the real party in interest to

ratify, join, or be substituted into the action.” FED. R. CIV. P. 17(a)(3). This argument

misses the mark. Rule 17 does not “affect jurisdiction and relates only to the determination

of proper parties and the capacity to sue.” Oscar Gruss, 337 F.3d at 193–94. See also

Navarro, 446 U.S. at 462 n.9 (“There is a rough symmetry between the real party in interest

standard of Rule 17(a) and the rule that diversity depends upon the citizenship of real

parties to the controversy. But the two rules serve different purposes and need not produce

identical outcomes in all cases.”) (internal quotation marks omitted); Airlines Reporting,

58 F.3d at 861 n.4 (noting that real and substantial parties to the controversy “should not

be confused with the ‘real party in interest’ standard set forth in Fed. R. Civ. P. 17(a)”);

Wilsey v. Eddingfield, 780 F.2d 614, 615 (7th Cir. 1985) (“[A]lthough one serving in a

representative capacity is a real party in interest in the sense that the action is properly

maintained in his name, . . . a representative [under Rule 17(a)] is not necessarily the real

party in interest for the purpose of determining diversity jurisdiction.”).

       In conclusion, I find that Preston Hollow is a real and substantial party to the

controversy pending before me. Preston Hollow is not only a representative of all the

bondholders, it is also a real party in interest with its own stake in the litigation. As far as

a citizenship is concerned for diversity purposes, all I know right now is that Bouldin is a

Florida citizen and Senior Care Ownership 3, one of the members of Senior Care, is also a

Florida citizen. Fully understanding the citizenship of each member of Preston Hollow

                                              10
and Senior Care is essential to determine whether diversity jurisdiction exists in this case.

To help me address the jurisdictional issues, which are obviously of utmost importance,

Senior Care is ordered to file a letter by Friday, January 31, 2020, explaining in detail its

citizenship. Preston Hollow has indicated that its 66 members prefer not to disclose details

of their involvement in Preston Hollow. While I appreciate this, I believe such information

is essential for me to determine whether diversity jurisdiction exists. To this end, I (again)

order Preston Hollow to file a letter explaining the citizenship of Preston Hollow’s

members. Such letter should also be filed by Friday, January 31, 2020.

       SIGNED and ENTERED this 30th day of January, 2020.




                                           ______________________________________
                                                     ANDREW M. EDISON
                                             UNITED STATES MAGISTRATE JUDGE




                                             11
